Exhibit 10.180

 
SETTLEMENT AGREEMENT


entered into between the following parties (the “Parties”)
 
GOLD REEF RESORTS LIMITED
(Registration No. 1989/002108/06, previously named Gold Reef Casino Resorts
Limited)
(“GRR”)


and


AKANI LEISURE INVESTMENTS (PROPRIETARY) LIMITED
(Registration No. 1998/002583/07)
(“ALI”)


and


AKANI LEISURE (SILVERSTAR HOLDINGS) (PROPRIETARY) LIMITED
(Registration No. 2005/031386/07)
(“AL-SH”)


and


SILVER STAR DEVELOPMENT LIMITED
(Registration No. 1995/000369/06)
(“Silverstar”)


and


CENTURY RESORTS LIMITED
(a company duly registered and incorporated under the laws of Mauritius under
Registration No. 50866)
(“Century Resorts”)


and


CENTURY CASINOS WEST RAND (PROPRIETARY) LIMITED
(Registration No. 1997/019274/07)
(“CCWR”)


and


NOVOMATIC AG
(a company duly registered and incorporated under the laws of Austria)
(“Novomatic”)
 
and


CENTURY CASINOS AFRICA (PROPRIETARY) LIMITED
(Registration No. 1996/010501/07)
(“CCA”)


and


CENTURY CASINOS, INCORPORATED
(a company duly registered and incorporated under the laws of the United States
of America)
(“Century Inc”)
 
and


CENTURY CASINOS MANAGEMENT, INCORPORATED
(a company duly registered and incorporated under the laws of Delaware)
(“Century Management Inc”)



--------------------------------------------------------------------------------


 
WHEREBY IT IS AGREED AS FOLLOWS:


1.
INTERPRETATION AND PRELIMINARY

 
The following terms shall have the meanings assigned to them hereunder and
cognate expressions shall have corresponding meanings, namely -



 
1.1.
“Century Companies” means collectively Century Resorts, CCWR, Novomatic, CCA,
Century Inc and Century Management Inc, and includes an individual reference to
any one or more of them as the context may require;




 
1.2.
“Century Group” means collectively the Century Companies and each of their
subsidiaries and each of the Century Companies’ holding companies and such
holding companies’ subsidiaries from time to time and includes an individual
reference to any one or more of them as the context may require;




 
1.3.
“Da Silva” means Jose Garcia Sequeira da Silva (Identity No. 571031 5115 088);




 
1.4.
"Date Of Signature Hereof" means the date of the last signature of this
agreement;




 
1.5.
“GRR Companies” means collectively GRR, ALI, AL-SH and Silverstar, and includes
an individual reference to any one or more of them as the context may require;




 
1.6.
“GRR Group” means collectively the GRR Companies and each of their subsidiaries
and each of the GRR Companies’ holding companies and such holding companies’
subsidiaries from time to time and includes an individual reference to any one
or more of them as the context may require;




 
1.7.
“Management Agreements” means collectively -




 
1.7.1.
the agreement titled “Equity Contribution Agreement” entered into between
Silverstar and CCA on or about 18 October 1996;




 
1.7.2.
the agreement titled “Agreement” entered into between Silverstar and CCA on or
about 18 October 1996;




 
1.7.3.
the agreement titled “Casino Management Agreement” entered into between
Silverstar and CCWR (cited as being then a “to-be-formed” company) on or about
18 October 1996;




 
1.7.4.
the agreement titled “Agreement By And Between Silverstar Development Limited
And Century Casinos West Rand (Pty) Limited” entered into between Silverstar and
CCWR on or about 24 August 1999; and




 
1.7.5.
the agreement titled “Governing Agreement between SDL & JdS & CCA & CCWR
December 30, 2003” entered into between Silverstar, Da Silva, CCA and


Page 2

--------------------------------------------------------------------------------



CCWR (and signed by James Forbes “as lead negotiator for” Silverstar) on or
about 30 December 2003 and all of the agreements listed or referred to in the
table in paragraph III (Suite of Agreements) of the aforesaid Governing
Agreement, provided that the parties to such agreements are, inter alia,
Silverstar and a member of the Century Group;



 
1.7.6.
all agreements amending, superseding or reinstating (in that the agreement being
“reinstated” is void or has terminated and a new agreement is concluded on the
same or similar terms) any of the agreements described in paragraphs 1.7.1 to
1.7.5 above; and




 
1.7.7.
all and any other agreements concluded at any time prior to the Date Of
Signature Hereof between, inter alia, Silverstar and any members of the Century
Group whether relating or referring to any of the agreements described in
paragraphs 1.7.1 to 1.7.5 above or relating or referring to the subject matter
in such agreements or relating to any other subject matter whatsoever
(including, without limitation, relating to the management, operation or
development of Silverstar’s casino or to any loans); but




 
1.7.8.
specifically excluding the Verkrans Agreement;




 
1.8.
“Novomatic Sold Claims” means all claims of whatsoever nature and howsoever
arising which Novomatic may have against Silverstar on the Implementation Date;




 
1.9.
“Novomatic Sold Shares” means all of the shares owned by Novomatic in the issued
share capital of Silverstar, being at least 80 (eighty) ordinary shares;




 
1.10.
“Option Agreements” means collectively the 3 (three) agreements each titled
“Option Agreement” and concluded on or about 1 December 2004 and respectively
entered into between: (a) GRR, ALI, Silverstar, Century Resorts and Century Inc;
(b) GRR, ALI, Silverstar and CCWR; and (c) GRR, ALI, Silverstar and Novomatic;




 
1.11.
“Verkrans Agreement” means the agreement titled “Agreement” entered into between
Silverstar, Verkrans Ontwikkelings Maatskappy (Proprietary) Limited
(Registration No. 1971/013858/07) and CCA on 1 December 2004.



2.
RECORDAL

 
The Parties hereby record that various disputes and uncertainties have arisen
between them in relation to, inter alia, the Management Agreements and the
Option Agreements. The Parties have reached agreement on the settlement of such
disputes, the terms of which settlement are set out in this agreement.

Page 3

--------------------------------------------------------------------------------



3.   SETTLEMENT OF DISPUTE
 
    Sale Of The Novomatic Sold Shares And The Novomatic Sold Claims
 

 
3.1.
Novomatic hereby sells the Novomatic Sold Shares and the Novomatic Sold Claims
to GRR and ALI, who hereby purchase same in equal shares on the Date Of
Signature Hereof for a purchase price of R4 109 625,00 (four million one hundred
and nine thousand six hundred and twenty five rand). The purchase price is
payable by GRR and ALI to Novomatic on 27 September 2006 (the “Implementation
Date”) against compliance by Novomatic with its obligations in clause 3.2, to be
paid by bank guaranteed cheque.




 
3.2.
The Century Companies shall deliver the Novomatic Sold Shares and the Novomatic
Sold Claims to GRR and ALI on the Implementation Date (from which date ownership
of and risk and benefit to the Novomatic Sold Shares and the Novomatic Sold
Claims shall pass to GRR and ALI), against compliance by GRR and ALI with their
obligations in clause 3.1 and compliance by Silverstar with its obligations in
clause 3.7, by providing to GRR and ALI -




 
3.2.1.
the share certificates in respect of the Novomatic Sold Shares, together with
two separate declarations for the transfer thereof to GRR (for half of the
Novomatic Sold Shares) and to ALI (for the other half) as to transferee, duly
signed by Novomatic on a date not being more than 14 (fourteen) days before the
date of delivery;




 
3.2.2.
a written cession of the Novomatic Sold Claims, substantially in the form
attached hereto as Annexure A (Cession of Novomatic Sold Claims), including due
delivery of any security held for or in respect of those claims;




 
3.2.3.
a resolution in terms of section 228 of the Companies Act No.61 of 1973 (the
“Companies Act”), if necessary, substantially in the form attached hereto as
Annexure B (Section 228 Resolution), provided that to the extent that such
resolution is not delivered on the Implementation Date the Century Companies
shall be deemed to have warranted to GRR and ALI that such resolution is not
necessary in terms of the Companies Act; and




 
3.2.4.
the signature of Novomatic on the otherwise completed consent form which the
Gauteng Gambling Board (the “Board”) requests be submitted pertaining to the
application dated 25 August 2006 (the “Novomatic Section 38 Application”) lodged
by various members of the GRR Group requesting the Board’s approval, in terms of
section 38 of the Gauteng Gambling Act No. 4 of 1995 (the “Act”), of the
acquisition of the Novomatic Sold Shares and the Novomatic Sold Claims.




 
3.3.
The stamp duty in respect of the transfer of the Novomatic Sold Shares shall be
borne by GRR and ALI.




 
3.4.
The Novomatic Sold Shares and Novomatic Sold Claims are purchased by GRR and ALI
voetstoots, save that Novomatic warrants in favour of GRR and ALI that -


Page 4

--------------------------------------------------------------------------------


 

 
3.4.1.
Novomatic will be the beneficial and registered owner of the Sold Shares and the
Sold Claims on the Date Of Signature Hereof and the Implementation Date;


 
3.4.2.
Novomatic knows of no reason which, on the implementation of the provisions of
clauses 3.1 and 3.2 above, will prevent GRR and ALI from becoming the sole and
exclusive owners of the Novomatic Sold Shares and the Novomatic Sold Claims;




 
3.4.3.
the Novomatic Sold Shares and the Novomatic Sold Claims are capable of being
transferred without any right of pre-emption, option, donation or stipulation
alteri;




 
3.4.4.
the Novomatic Sold Shares and the Novomatic Sold Claims are not subject to any
pledge, limitation, notarial bond or any encumbrance of whatsoever nature; and




 
3.4.5.
no person will have any right of any nature whatsoever to acquire the Novomatic
Sold Shares and the Novomatic Sold Claims.




 
3.5.
The Century Companies hereby acknowledge and consent to the conclusion and
implementation of the sale of the Novomatic Sold Shares and Novomatic Sold
Claims and hereby waive, in favour of the GRR Group, any rights of pre-emption,
rights of first refusal, rights to acquire the Novomatic Sold Shares and/or the
Novomatic Sold Claims (whether in terms of a call option or any other mechanism)
and any other similar rights that any of them may hold pursuant to any agreement
or the Articles of Association of Silverstar or any other company.



Termination Of The Management Agreements
 

 
3.6.
The Parties hereby agree that the Management Agreements shall be terminated, or
in the event of clause 3.8 becoming applicable shall be amended, with effect
from the date of receipt of the following approvals (the “Required Approvals”):
(i) the approval of the Board relating to such termination or amendment (as the
case may be); and (ii) the approval of such termination in terms of the
Competition Act, No. 89 of 1998, if such approval is required to be obtained in
law prior to such termination, provided that, in the case of the termination,
the Required Approvals are received by no later than 30 June 2007 (the
“Applicable Date”), failing which the Management Agreements shall remain of full
force and effect subject to the provisions of clause 3.8 which shall then apply.
In light of the fact that Da Silva is a party to certain of the Management
Agreements, the Parties shall use their respective reasonable endeavours to
procure his agreement to the aforesaid termination or amendment (as the case may
be) by virtue of signing the termination consent in the form of Annexure C (Da
Silva Termination Consent), provided that such endeavours shall not be
interpreted to mean that the Century Companies shall be under an obligation to
pay to Da Silva or to contribute to payment to Da Silva of any consideration or
compensatory sum in order to procure his agreement accordingly. 




 
3.7.
In consideration for the Century Companies agreeing to the aforesaid termination
and to the amendment in clause 3.8, Silverstar shall pay, on the Implementation
Date, an amount of R1,00 (one rand) to CCWR, to be paid by cheque, an amount of
R40 290 375,00 (forty million two hundred and ninety thousand three hundred and
seventy five rand) to Century Resorts to be paid by way of direct electronic
funds transfer in immediately available funds into a South African bank account
nominated in writing, delivered by Century Resorts to GRR, and an amount of
R3 000 000,00 (three million rand) to CCA to be paid by bank guaranteed cheque.


Page 5

--------------------------------------------------------------------------------



 



 
3.8.
From the Applicable Date, if this clause 3.8 becomes applicable (which it will
do in the circumstances contemplated in clause 3.6), the Management Agreements
shall remain of full force and effect, save that they shall be amended such that
the only rights and obligations contained therein are the obligation of CCWR to
advise Silverstar, once every 6 (six) months, as to the current best
international practices in the managing and operating of casinos and the
reciprocal obligation of Silverstar to pay a consideration therefor equal to 1%
(one per cent) of its gross gaming revenues (payable monthly) and 1% (one per
cent) of its EBITDA (payable monthly on account with an adjusting payment or
credit within one month after the completion of the audited financial statements
of Silverstar), all of which amounts shall be paid directly to Century Resorts
by way of direct electronic funds transfer in immediately available funds into a
South African bank account nominated in writing, delivered by Century Resorts to
Silverstar. On the Applicable Date, the Management Agreements shall be deemed to
have been amended as aforesaid, subject only to the receipt of the Required
Approvals. The Century Companies shall provide all reasonable assistance in
procuring such approvals.




 
3.9.
If the Required Approvals referred to in clause 3.8 have not been received
within 3 (three) months after the Applicable Date then forthwith on the expiry
of such 3 (three) month period -




 
3.9.1.
against compliance by the Century Companies with their obligations in
clause 3.9.2 below, the provisions of clauses 3.6 and 3.8 shall cease and the
Management Agreements shall remain of full force and effect; and




 
3.9.2.
against the provisions of clause 3.9.1 being implemented, the Century Companies
shall reimburse to Silverstar the R40 290 375,00 (forty million two hundred and
ninety thousand three hundred and seventy five rand) payment contemplated in
clause 3.7, such reimbursement to be paid on written demand from Silverstar
(against the provisions of clause 3.9.1 being implemented) by way of direct
electronic funds transfer in immediately available funds into a South African
bank account nominated in writing, delivered by Silverstar to Century Resorts. 




 
3.10.
Each of the Century Companies who are party to any Management Agreement shall
deliver to GRR a resolution in terms of section 228 of the Companies Act, if
necessary, substantially in the form attached hereto as Annexure B (Section 228
Resolution), on the Implementation Date (save for CCWR, in respect of which the
resolution shall be delivered within 30 (thirty) days after the Implementation
Date), provided that to the extent that such resolution is not delivered on the
Implementation Date (or on the expiry of the said 30 (thirty) day period, as the
case may be) by any Century Company, such company shall be deemed to have
warranted to the GRR Companies that such resolution is not necessary in terms of
the Companies Act. Notwithstanding the foregoing, the aforesaid warranty shall
be deemed to have not been granted, in respect of the resolution pertaining to
CCWR only, if such resolution is not obtained timeously and the sole reason
therefor is that the necessary CCWR shareholders’ meeting for the passing of
such resolution is timeously called but is not quorate by reason solely of the
Silva Trust failing to attend the meeting (whether in person or by proxy).


Page 6

--------------------------------------------------------------------------------


 
General
 

 
3.11.
GRR hereby undertakes that, to the extent that ALI fails to pay any portion of
the purchase price in clause 3.1 and/or Silverstar fails to pay any portion of
the consideration in clause 3.7, GRR will pay such shortfall on the
Implementation Date, mutatis mutandis as contemplated in clause 3.1 or
clause 3.7 (as the case may be). Furthermore, any portion of the aforesaid
purchase price or consideration which is not paid on due date shall attract
interest at the prime overdraft rate quoted by Nedbank Limited plus 3% (three
per cent), calculated nominal annual compounded monthly in arrear, until the
date of payment of such outstanding portion in full. 
 

 
3.12.
The Century Group hereby acknowledge that GRR has informed them that the
Novomatic Section 38 Application, the Amendment Application (being the
application dated 29 August 2006, lodged by Silverstar for the amendment of the
casino licence issued to Silverstar by the Board on 29 April 2005 (the
“Licence”) in order to remove the words “Century Casinos West Rand (Proprietary)
Limited - operator” from the front page of the Licence) and the Prior Approval
Application (being the application in the letter dated 29 August 2006, addressed
by Silverstar to the Board for their prior written approval of the termination
of the Management Agreements as contemplated in clause 3.6 in terms of
Paragraph 9 of Schedule D of the Licence) (collectively the “Applications”) have
been lodged with the Board and the Century Group hereby consent (and undertake
in favour of the GRR Group not to object) to such Applications (and any other
applications lodged with the Board pertaining to Silverstar) and (at the cost of
the GRR Group) undertake to provide the signature of any necessary documentation
to procure the approval by the Board of the Applications. Without derogating
from the aforegoing, the Century Companies shall sign and deliver a letter,
substantially in the form of Annexure D (Century Companies Letter), to GRR, ALI
and Silverstar on the Implementation Date. Notwithstanding any confidentiality
provision in this agreement or elsewhere, the GRR Group shall be entitled to
provide a copy of this agreement and/or the aforesaid letter to the Board in
order to demonstrate the support of the Century Group contemplated in this
clause 3.12. 




 
3.13.
The Century Companies on the one hand and the GRR Companies on the other hand
hereby undertake in favour of each other to do all such things as may reasonably
be necessary in order to procure the prompt implementation of this agreement.




 
3.14.
To the extent that any of the members of the Century Group (who are not Century
Companies) are expressed as having obligations or as being required to perform
any function in terms of this agreement, the Century Companies will procure that
such members perform the obligation or function in question. This provision
shall apply mutatis mutandis to the GRR Group and the GRR Companies.



Page 7

--------------------------------------------------------------------------------



 
3.15.
The Parties agree that this agreement shall have no effect on the Verkrans
Agreement.

 

 
3.16.
Save as expressly contemplated in this agreement, the Parties agree that neither
the GRR Group nor the Century Group shall have any claims or rights of
whatsoever nature and howsoever arising against the other of them and this
agreement is concluded in full and final settlement of all and any
claims/disputes of whatsoever nature between them as at the Date Of Signature
Hereof (including, without limitation, any claims, rights or disputes arising
pursuant to the Management Agreements or the Option Agreements) and that the
Century Companies shall not in any circumstances whatsoever, save as
contemplated in clause 3.9.2, be obliged to refund any of the amounts paid to
the Century Companies as provided in clauses 3.1 and 3.7.



4.
REPRESENTATIVES

 

 
4.1.
The giving of any notice by the GRR Group to CCA in terms of this agreement,
shall constitute due notice to the Century Group. The obtaining by the GRR Group
of CCA’s consent shall constitute the giving of the consent in question by the
Century Group.




 
4.2.
The giving of any notice by the Century Group to GRR in terms of this agreement,
shall constitute due notice to the GRR Group. The obtaining by the Century Group
of GRR’s consent shall constitute the giving of the consent in question by the
GRR Group.



5.
CONFIDENTIALITY AND PUBLICITY

 
Any information obtained by any Party (save for information in the public domain
or validly obtained by such Party from another person) in terms, or arising from
the implementation, of this agreement shall be treated as confidential by the
Parties and shall not be used, divulged or permitted to be divulged to any
person not being a Party, without the prior written consent of the other Parties
save that any information which is required to be furnished by law or by the
Board or by any stock exchange may be so furnished and that no Party shall be
precluded from using or divulging such information in order to pursue any legal
remedy available to it. Notwithstanding the aforegoing, the GRR Companies on the
one hand and the Century Companies on the other hand shall be entitled to
publish a SENS announcement (or equivalent) referring to the conclusion of this
agreement, subject to the prior written approval of the other of them (which
approval shall not be unreasonably withheld).


6.
GOVERNING LAW

 
This agreement shall be governed by and interpreted in accordance with the laws
of the Republic of South Africa.


7.
ARBITRATION

 

 
7.1.
Should any dispute arise between the Parties in connection with or arising out
of this agreement, or arising out of or in connection with the Option Agreements
or Management Agreements, that dispute shall, unless resolved amongst the
parties to the dispute, be referred to and be determined by arbitration in terms
of this clause 7.




 
7.2.
Any Party may demand that a dispute be determined in terms of this clause 7 by
written notice given to the other Parties.


Page 8

--------------------------------------------------------------------------------




7.3.
This clause 7 shall not preclude any Party from obtaining interim relief on an
urgent basis from a Court of competent jurisdiction pending the decision of the
arbitrator, and for that purpose the Parties consent / submit to the
jurisdiction of the High Court of South Africa (Witwatersrand Local Division).




 
7.4.
Save as provided for in this clause 7 (and below in this clause 7.4) the
arbitration shall be held / determined in terms of the South African Arbitration
Act, No. 42 of 1965, as amended :




 
7.4.1.
A single arbitrator shall be appointed by agreement between the Parties (within
2 (two) weeks of the delivery of the notice in clause 7.2 above). The Party
delivering the notice shall nominate three arbitrators, from which just one
arbitrator shall be chosen. Failing agreement on the choice / identity of the
arbitrator any of the Parties may approach the Chairman of the Johannesburg Bar
Council to nominate the arbitrator;




 
7.4.2.
The Parties agree that the dispute which has arisen between the Parties will be
defined and particularised by an exchange of pleadings / submissions, as will
the relief sought;




 
7.4.3.
The Parties agree that the arbitration proceedings shall conclude within a
period of 10 (ten) weeks from the date of the filing of the submission of the
claimant, that period to include the period in which the arbitrator shall give
his decision;




 
7.4.4.
The Parties agree that an appropriate procedure will be agreed upon by the
Parties with the arbitrator, failing which agreement the arbitrator shall
determine the procedure (within the constraint of the 10 (ten) week period). The
Parties agree that a pre-arbitration meeting shall take place as soon as
possible (but no later than 10 (ten) days after the appointment of the
arbitrator, alternatively as soon as the arbitrator is available) in order to
agree the procedure and schedule;




 
7.4.5.
The arbitrator shall have the right to determine his own jurisdiction;




 
7.4.6.
The proceedings will take place in Sandton at a venue to be decided;




 
7.4.7.
The Parties hereby nominate their domicilium citandi et executandi set out in
clause 10, for all purposes, whether in respect of Court / dispute resolution
process (including arbitration), notices or other documents or communications of
whatsoever nature; and




 
7.4.8.
The Parties agree that the decision of the arbitrator may be subject to an
appeal, on a limited basis to be agreed, failing which on papers/submissions
only before a single appeal arbitrator, the appeal process, inclusive of the
time within which the appeal arbitrator shall make his decision, to take no
longer than a period of 3 (three) weeks. The procedure of choice of appeal
arbitrator shall be as per the procedure of choice of arbitrator of first
instance.


Page 9

--------------------------------------------------------------------------------



8.   BREACH
If any member of the GRR Group on the one hand or any member of the Century
Group on the other hand breaches any provision or term of this agreement and
fails to remedy such breach within 10 (ten) business days of receipt of written
notice requiring it to do so then the aggrieved party shall be entitled without
notice, in addition to any other remedy available to it at law or under this
agreement (but excluding the right to cancel), including obtaining an interdict,
to claim specific performance of any obligation, without prejudice to the
aggrieved party's right to claim damages.


9.
NO CESSION OR ASSIGNMENT

 
Save as expressly provided elsewhere no Party shall be entitled to cede their
rights or assign their rights and obligations hereunder to any third party
without the prior written consent of GRR and CCA.


10.
DOMICILIUM CITANDI ET EXECUTANDI

 
The Parties choose as their domicilia citandi et executandi for all purposes
under this agreement, whether in respect of court process, notices or other
documents or communications of whatsoever nature (including the exercise of any
option), the following addresses :



 
10.1.
the GRR Companies:

                
 Physical:
 Gold Reef City    Gate 4    Northern Parkway    Ormonde    
 Telefax:
 (+27-11) 248-6886

 

 
10.2.
the Century Companies:



 Physical:
 20th Floor    No. 1 Thibault Square    Cape town    8001    
 Telefax:
 (+27-21) 421-3739


11.
COUNTERPARTS

 
This agreement may be executed in several counterparts, each of which shall
together constitute one and the same instrument.







Page 10

--------------------------------------------------------------------------------



SIGNED by the Parties and witnessed on the following dates and at the following
places respectively:



 
DATE
 
PLACE
WITNESS
SIGNATURE
               
1. /s/ Jarrod Friedman
For: GOLD REEF RESORTS LIMITED
  27/9/2006    Johannesburg    /s/ Steven Joffe      
2. /s/ Christopher Paul
                           
1. /s/ Jarrod Friedman
For: AKANI LEISURE INVESTMENTS (PROPRIETARY) LIMITED
  27/9/2006    Johannesburg    /s/ Richard Thabo Moloko      
2. /s/ Christopher Paul
                 
1. /s/ Jarrod Friedman
For: AKANI LEISURE (SILVERSTAR HOLDINGS) (PROPRIETARY) LIMITED
  27/9/2006    Johannesburg    /s/ Richard Thabo Moloko      
2. /s/ Christopher Paul
                           
1. /s/ Jarrod Friedman
For: SILVER STAR DEVELOPMENT LIMITED
  27/9/2006    Johannesburg     /s/ Steven Joffe      
2. /s/ Christopher Paul
                           
1. /s/ Judith Mackay
For: CENTURY RESORTS LIMITED
 27/9/2006    Cape Town    /s/ Roy Anderson      
2. /s/ Heidi Dorfling
                           
1. /s/ Judith Mackay
For: CENTURY CASINOS WEST RAND (PROPRIETARY) LIMITED
 27/9/2006    Cape Town    /s/ Roy Anderson      
2. /s/ Heidi Dorfling
           

 
 
Page 11

--------------------------------------------------------------------------------



 
DATE
   
PLACE
 
WITNESS
 
SIGNATURE
   
1. /s/ Judith Mackay
 
For: NOVOMATIC AG
 27/9/2006    Cape Town    /s/ Roy Anderson      
2. /s/ Heidi Dorfling
                           
1. /s/ Judith Mackay
For: CENTURY CASINOS AFRICA (PROPRIETARY) LIMITED
 27/9/2006    Cape Town     /s/ Roy Anderson      
2. /s/ Heidi Dorfling
                           
1. /s/ Judith Mackay
For: CENTURY CASINOS, INC.
 27/9/2006    Cape Town    /s/ Roy Anderson      
2. /s/ Heidi Dorfling
                           
1. /s/ Judith Mackay
For: CENTURY CASINOS MANAGEMENT, INC.
 27/9/2006    Cape Town    /s/ Roy Anderson      
2. /s/ Heidi Dorfling
                     


 

--------------------------------------------------------------------------------





Annexure A - Cession of Novomatic Sold Claims
 


We, the undersigned,


NOVOMATIC AG
(“Novomatic”)


hereby unconditionally and irrevocably cede and make over to


GOLD REEF RESORTS LIMITED
(Registration No. 1989/002108/06)
(previously named Gold Reef Casino Resorts Limited)
(“GRR”)


and


AKANI LEISURE INVESTMENTS (PROPRIETARY) LIMITED
(Registration No. 1998/002583/07)
(“ALI”)


in equal shares, all right, title and interest in and to the Novomatic Sold
Claims, with effect from the Implementation Date. For the purposes of the
foregoing, “Novomatic Sold Claims” means “Novomatic Sold Claims” and
“Implementation Date” means “Implementation Date” as such terms are defined in
the Settlement Agreement entered into between GRR, ALI, Akani Leisure
(Silverstar Holdings) (Proprietary) Limited, Silver Star Development Limited,
Century Resorts Limited, Century Casinos West Rand (Proprietary) Limited,
Novomatic, Century Casinos Africa (Proprietary) Limited, Century Casinos, Inc.
and Century Casinos Management, Inc. on or about [—] September 2006.




SIGNED by us and witnessed on the following date and at the following place:


DATE
 
PLACE
WITNESS
SIGNATURE
               
1.
For: NOVOMATIC AG
               
2.
 





SIGNED in acceptance and witnessed on the following date and at the following
place:


DATE
 
PLACE
WITNESS
SIGNATURE
               
1.
For: GOLD REEF RESORTS LIMITED
               
2.
                           
1.
For: AKANI LEISURE INVESTMENTS (PROPRIETARY) LIMITED
               
2.
                     






--------------------------------------------------------------------------------






Annexure B - Section 228 Resolution
 


RESOLUTION OF THE SHAREHOLDERS OF [insert either “Novomatic AG” or the name of
the relevant Century Company, as the case may be] (the “Company”) PASSED AT A
MEETING OF THE SHAREHOLDERS ON [·] 2006




RESOLVED THAT :






[use this paragraph if Novomatic AG has been inserted above] The sale by the
Company, of 8% (eight per cent) of the issued share capital in Silver Star
Development Limited, to Gold Reef Resorts Limited and Akani Leisure Investments
(Proprietary) Limited is hereby approved and, to the extent that such sale has
taken place prior to the date hereof, is hereby ratified.


[use this paragraph if the name of a Century Company has been inserted above]
The agreement by the Company to the termination of various agreements previously
concluded with, inter alia, Silver Star Development Limited is hereby approved
and, to the extent that such agreement to terminate has taken place prior to the
date hereof, is hereby ratified.








_________________________________________




_________________________________________




_________________________________________







--------------------------------------------------------------------------------






Annexure C - Da Silva Termination Consent
 


I, the undersigned,


JOSE GARCIA SEQUEIRA DA SILVA
(Identity No. 571031 5115 088)
(“Da Silva”)




hereby unconditionally and irrevocably agree and consent, in favour of all of
the parties to the Settlement Agreement referred to below (any one or more of
which parties are entitled to accept the benefits of this consent at any time),
to the termination of the Management Agreements and to the amendment thereof (as
the case may be) as contemplated in the aforesaid Settlement Agreement. For the
purposes of the foregoing, “Management Agreements” means “Management Agreements”
as such term is defined in the Settlement Agreement entered into between Gold
Reef Resorts Limited, Akani Leisure Investments (Proprietary) Limited, Akani
Leisure (Silverstar Holdings) (Proprietary) Limited, Silver Star Development
Limited, Century Resorts Limited, Century Casinos West Rand (Proprietary)
Limited, Novomatic AG, Century Casinos Africa (Proprietary) Limited, Century
Casinos, Inc. and Century Casinos Management, Inc. on or about [—]
September 2006.


SIGNED by me and witnessed on the following date and at the following place:


DATE
 
PLACE
WITNESS
SIGNATURE
               
1.
                 
2.
JOSE GARCIA SEQUEIRA DA SILVA









--------------------------------------------------------------------------------



Annexure D - Century Companies Letter 
 


Gold Reef Resorts Limited (“GRR”)
Gold Reef City
Gate 4
Northern Parkway
Ormonde


&


Akani Leisure Investments (Proprietary) Limited (“ALI”)
Gold Reef City
Gate 4
Northern Parkway
Ormonde


&


Silver Star Development Limited (“Silverstar”)
Gold Reef City
Gate 4
Northern Parkway
Ormonde


[—] September 2006
Dear Sirs


CONSENT TO VARIOUS APPLICATIONS MADE TO THE GAUTENG GAMBLING BOARD (the “Board”)


1.
We refer to the following applications to the Board (the “Applications”) :




 
1.1.
The application dated 28 July 2006 by, inter alia, GRR and ALI for the approval
of the Board in terms of section 38 of the Gauteng Gambling Act No. 4 of 1995
(the “Act”) pertaining to the acquisition of an aggregate of 92% (ninety two per
cent) of the issued shares in Silverstar;




 
1.2.
The application dated 25 August 2006 by, inter alia, GRR and ALI for the
approval of the Board in terms of section 38 of the Act pertaining to the
acquisition of an aggregate of 8% (eight per cent) of the issued shares in
Silverstar;




 
1.3.
The application dated 29 August 2006 by Silverstar for the approval of the Board
in terms of section 34 of the Act pertaining to the amendment of the casino
licence issued to Silverstar by the Board on 29 April 2005 (the “Licence”);




 
1.4.
The application in the letter dated 29 August 2006 addressed by Silverstar to
the Board for their prior written approval of the termination of various
management agreements, in terms of Paragraph 9 of Schedule D of the Licence.


--------------------------------------------------------------------------------



2. We hereby consent to the Applications and undertake that we will not object
to any of the Applications.




Yours faithfully


____________________________
Century Resorts Limited
 
__________________________
Century Casinos Africa (Proprietary) Limited
     
____________________________
Century Casinos West Rand (Proprietary) Limited
 
__________________________
Century Casinos, Incorporated
     
____________________________
Novomatic AG
 
__________________________
Century Casinos Management, Incorporated
   
 

 
Page ii